                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LINCOLN BENEFIT LIFE COMPANY,

                   Plaintiff/Stakeholder,

      v.                                          Case No. 16-cv-911-pp

EILEEN MARIE GRENFELL and
ROBERT PREUSSLER,

                   Defendants/Claimants.


   ORDER GRANTING MOTION TO DISMISS DEFENDANT PREUSSLER’S
                  AMENDED CROSS-CLAIM (DKT. NO. 31)
______________________________________________________________________________

      After dismissing his previous cross-claim for failing to state a claim, the

court allowed defendant Robert Preussler to file an amended cross-claim. Dkt.

No. 28. He did so, dkt. no. 29, and defendant Eileen Grenfell filed a motion to

dismiss that amended cross-claim, dkt. no. 31. The court deeply regrets that

due to its heavy calendar, it has taken an inexcusably long time to address that

motion; this order resolves it, and hopefully will get the case back on track.

I.    BACKGROUND

      On July 13, 2016, plaintiff Lincoln Benefit Life Company filed a

complaint for interpleader relief against Eileen Marie Grenfell and Robert

Preussler. Dkt. No. 1. Grenfell filed an answer and cross-claim against

Preussler on September 13, 2016, dkt. no. 7, and Preussler filed an answer

and cross-claim against Grenfell on October 14, 2016. Dkt. No. 10. Once both

claimants had answered, the plaintiff filed a motion for leave to deposit funds

                                        1
and to be dismissed. Dkt. No. 11. On February 9, 2017 the court granted the

motion and dismissed the plaintiff. Dkt. No. 14.

       On March 6, 2017, Grenfell filed a motion for judgment on the pleadings.

Dkt. No. 15. After the twenty-one-day response period had lapsed, Preussler

filed a letter request for extension of time to respond to the motion. Dkt. No.

17. He reiterated this request in an April 20, 2017 Civil L.R. 7(h) motion for

leave to file paper and extension of time. Dkt. No. 20.

       The court set a hearing for May 24, 2017. Before that hearing could take

place, Preussler filed another Civil L.R. 7(h) motion, this time seeking leave to

file an amended cross-claim. Dkt. No. 23. The court addressed the pending

motions at the May 24, 2017 hearing. Dkt. No. 28. It denied Grenfell’s motion

for judgment on the pleadings and granted Preussler’s motion to file an

amended cross-claim. Id. The court agreed with Grenfell that Preussler’s

original cross-claim did not state a claim, but allowed him to file an amended

cross-claim by June 7, 2017. Id. On the day of the deadline, Preussler filed an

amended crossclaim and sixteen exhibits. Dkt. No. 29. Two weeks later,

Grenfell filed a motion to dismiss the amended cross-claim, asserting that

Preussler did not adequately allege forgery and undue influence. Dkt. No. 32 at

4-8.

II.    MOTION TO DISMISS AMENDED CROSS-CLAIM (Dkt. No. 31)

       A.    Allegations of Preussler’s Amended Cross-Claim

       The amended cross-claim alleged that on March 1, 2001, Harry C.

Kaufmann (Kaufmann) applied for term life insurance coverage on his life in

                                         2
the amount of $150,000. Dkt. No. 29 at ¶6. It alleged that the plaintiff issued a

policy in that amount on April 12, 2001. Id. It asserted that Kaufmann’s March

1, 2001 application designated Eileen Kaufmann—his wife at the time, now

known as Eileen Grenfell—as the primary beneficiary of the policy. Id. at ¶7.

Preussler asserted that on March 1, 2001, Kaufmann submitted a Change of

Beneficiary (CBF) form. Id. at ¶8. Allegedly, the CBF form listed Robert

Preussler as the primary beneficiary and named Preussler’s wife as a

contingent beneficiary. Id. at ¶8.

      The amended cross-claim explained that Preussler worked for Kaufmann

in the automotive business. Id. at ¶9. It stated that prior to applying for the life

insurance policy, Kaufmann had approached Preussler about a life insurance

policy so that Preussler would have “seed money” to go into business for

himself in the event of Kaufmann’s death. Id. at ¶10. The amended cross-claim

said that proposition did not surprise Preussler because Kaufmann already

had applied for a similar life insurance policy with a different employee as

beneficiary. Id. ¶11. Preussler alleged that he agreed to become the beneficiary

and agreed to make all premium payments. Id. at ¶12. He asserted that he

made all the premium payments on the policy from 2001 through Kaufmann’s

death. Id. at ¶13.

      The amended cross-claim alleged that Preussler observed Kaufmann’s

memory and recall ability declining from 2014 through early 2016. Id. at ¶15.

Preussler stated that in late January 2016, Kaufmann was diagnosed with

brain cancer. Id. at ¶ 17. Preussler alleged that in early February 2016,

                                         3
Kaufmann underwent exploratory brain surgery and nearly died; afterward,

“Kaufmann was no longer expected to live very long, and was sent home on

Hospice care.” Id. at ¶¶21-22. Preussler alleged his belief that after this

surgery, Kaufmann was no longer capable of fully understanding or making

decisions about his finances. Id. at ¶27. Preussler alleged that from the time

Kaufmann was sent home form the hospital until his death on March 27, 2016,

his son—Kurt Kaufmann (Kurt)—“handled Kaufmann’s remaining business

concerns and had an opportunity to influence Kaufmann.”1 Id. at ¶38.

      The amended cross-claim stated that Kaufmann and Grenfell were

divorced as of May 4, 2015, but that the divorce case continued until at least

February 1, 2016 (the date on which Grenfell filed a motion for contempt in the

divorce action). Id. at ¶¶29-30. Preussler stated that the divorce was

contentious from the date filed through at least February 1, 2016. Id. at ¶31.

He also asserted that he was not aware of Kurt visiting Kaufmann with

regularity; “the two seemed to be estranged since Kaufmann’s divorce.” Id. at

¶32. Preussler alleged that during Kaufmann’s life and after his divorce from

Grenfell, “Kaufmann was not particularly close to the children he had with

Grenfell.” Id. at ¶33. He also said that Kaufmann began living with a woman—

“his girlfriend”—after his divorce. Id. at ¶34.



1The court cannot tell whether Kurt Kaufmann is the child of Eileen Grenfell
and Harry Kaufmann. Preussler never alleges who Kurt’s mother is. The
amended cross-claim hints that Kurt may be Grenfell’s son, but never says so.
See Dkt. No. 29 at ¶32. The amended cross-claim also mentions that
Kaufmann had a daughter, “Brooke,” from a marriage prior to Grenfell. Dkt.
No. 29 ¶33.
                                         4
      Preussler’s amended cross-claim alleged that on February 22, 2016, the

plaintiff received a Power of Attorney form (POA) from Kurt. Id. at ¶35. The POA

indicated that Kaufmann had lost his ability to communicate as a result of a

brain bleed. Id. The amended cross-claim stated that four days later, the

plaintiff received a CBF form signed by Kurt as power of attorney; that form

designated Grenfell as the primary beneficiary of the policy and Kurt as the

contingent beneficiary. Id. at ¶36. Preussler averred that by February 22, 2016,

Kaufmann could not communicate his wishes with any reliability and that from

the date that the hospital sent Kaufmann home in February of 2016 until his

death on March 27, 2016, Kurt had the opportunity to influence Kaufmann. Id.

at ¶¶ 37-38.

      Preussler alleged that two weeks later, the plaintiff sent letters to

Kaufmann denying acceptance of the February 22, 2016 POA form and the

February 26, 2016 CBF form. Id. at ¶40. Preussler asserted that the plaintiff’s

letters asked for the written opinion of a Wisconsin licensed attorney attesting

to the POA form. Id. at ¶41. Preussler alleged that the plaintiff never received

its requested information and did not accept the February 2016 POA form or

the February 2016 CBF form. Id. at ¶42.

      The amended cross-claim stated that on March 11, 2016, the plaintiff

received a fully signed and witnessed POA form. Id. at ¶46. Preussler alleged

that this POA form “was either not properly executed or was executed after

improper influence by Grenfell or Kurt.” Id. at ¶47. Also on March 11, 2016,

the amended cross-claim asserted that the plaintiff received a CBF form

                                         5
designating Grenfell as the primary beneficiary and Kurt as the contingent

beneficiary. Id. at ¶48. Preussler alleged that the signature on the March 11,

2016 CBF form was “an unreadable signature purporting to be that of [Harry

Kaufmann],” and that “the signature on the Alleged CBF is not that of [Harry

Kaufmann], as he lacked the manual dexterity to sign his name in March of

2016.” Id. at ¶¶48-49. Preussler said that the plaintiff sent two letters to

Kaufmann on March 16 and March 17, 2016; the letters accepted the POA

form and confirmed the beneficiary change. Id. at ¶¶50-51.

      The amended cross-claim stated that Kaufmann died on March 27, 2016.

Id. at ¶52. Preussler alleged that in April 2016, he submitted a letter to the

plaintiff stating the legal basis for his claim to the $150,000 policy. Id. at ¶55.

He alleged that Kurt also submitted a statement which asserted that “it had

been the Decedent’s intention to take care of his family and change the

beneficiary to his ex-wife on March 10, 2016.” Id. at ¶56. Preussler alleged that

on March 10, 2016, Kaufmann was not competent to make decision to change

his estate plan. Id. at ¶57. On those facts, Preussler asked the court to declare

him the rightful and lawful beneficiary of the policy and order that the policy’s

proceeds be disbursed to him. Id. at 10.

             B.    Grenfell’s Motion to Dismiss (Dkt. No. 31)

      Grenfell now moves to dismiss the amended cross-claim under Federal

Rule of Civil Procedure 12(b)(6). Dkt. No. 32 at 2. Grenfell notes that—without

the amended cross-claims specifically saying so—Preussler’s claims sound in

fraud, which means that he must satisfy the heightened pleading requirement

                                         6
under Fed. R. Civ. P. 9(b). Id. at 3 (citing Wigod v. Wells Fargo Bank, N.A., 673

F.3d 547, 569 (7th Cir. 2012)). Grenfell argues that Preussler failed to meet

that heightened pleading standard, because he failed to identify the “who,

what, where, when, and how” of his claims. Id. (citing Windy City Metal

Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668

(7th Cir. 2008)).

      Grenfell contends that as to the forgery theory stated in the amended

cross-claim, Preussler fails to allege who participated in the forgery, and when,

where or how the alleged forgery occurred. Id. at 5. She says he needs to plead

more facts about the alleged forgery in order to state the claim. Id. (citing

Johnson v. Pushpin Holdings, LLC, 821 F.3d 871, 875 (7th Cir. 2016)). As to

the undue influence allegation stated in the amended cross-claim, Grenfell

asserts that there “is no allegation concerning how, when, or where the

Decedent was influenced.” Id. at 7. She argues that Preussler has not plead

facts showing undue influence under either of Wisconsin law’s two methods of

showing that claim. Id. Finally, she notes that Preussler’s claim of undue

influence concerns the POA form, but not the CBF form. Id. She argues that

“Preussler’s conclusory allegation that a different document was the result of

undue influence does not give rise to an inference that a subsequently

executed document was the result of undue influence.” Id.

      Preussler’s response clarifies that his amended cross-claim raised claims

for undue influence and forgery. Dkt. No. 33 at 2. He contends that the facts

alleged in his amended cross-claim established that it was unlikely that the

                                         7
CBF form contained Kaufmann’s signature and that, if it did, it was the

product of undue influence. Dkt. No. 33 at 2. Preussler’s response never

explicitly acknowledges that his claims sound in fraud sufficient to trigger the

heightened pleading requirement of Rule 9(b), but he appears to accept that he

must satisfy a heightened pleading standard; his “argument” section attempted

to identify the places of the amended cross-claim where he alleged the when,

who, what, where and how elements of the claim. Id. at 3-5.

       In reply, Grenfell argued that the amended cross-claim contained the

“exact sort of vague, speculative allegations that Fed. R. Civ. P. 9(b) is intended

to prevent. Dkt. No. 34 at 2 (citing Pirelli Armstrong Tire Corp retiree Medical

Benefits Trust v. Walgreen Co., 631 F.3d 436, 439 (7th Cir. 2011)). She

charged Preussler with “pleading-by-guesswork.” Id. at 3 (citing Drobny v. JP

Morgan Chase Bank, NA, 929 F. Supp. 2d 839, 846-47 (N.D. Ill. 2013)). Finally,

Grenfell alleged that Preussler’s conclusory allegations are the sort of “sue first,

ask questions later” approach that the court should reject. Id. at 6.

III.   ANALYSIS

       A.    Standard

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff

must include in the complaint “enough detail to give the defendant fair notice

of what the claim is and the grounds upon which it rests, and, through his

                                         8
allegations, show that it is plausible, rather than merely speculative, that he is

entitled to relief.” Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir. 2008)

(quoting Lang v. TCF Nat’l Bank, 249 F. App’x 464, 466 (7th Cir. 2007)).

      Grenfell asks the court to analyze the amended cross-claim under Rule

9(b). That rule provides that “[i]n all averments of fraud or mistake, the

circumstances constituting fraud or mistake shall be stated with particularity.”

Rule 9(b) is not constrained to “fraud” claims but applies to “averments of

fraud;” “whether the rule applies will depend on that [party’s] factual

allegations.” Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th

Cir. 2007). “A claim that ‘sounds in fraud’—in other words, one that is

premised upon a course of fraudulent conduct—can implicate Rule 9(b)’s

heightened pleading requirements.” Id. (quoting Rombach v. Chang, 355 F.3d

164, 170-71 (2d Cir. 2004)).

      Where Rule 9(b) applies, the Seventh Circuit requires the party to

describe the “who, what, when, where, and how” of the fraud. Pirelli, 631 F.3d

at 441. At the same time, “‘the exact level of particularity that is required will

necessarily differ based on the facts of the case.’” Cincinnati Life Ins. Co. v.

Beyrer, 722 F.3d 939, 948 (7th Cir. 2013) (quoting AnchorBank, FSB v. Hofer,

649 F.3d 610, 615 (7th Cir. 2011)). This particularity requirement “compels the

[party] to provide enough detail to enable the defendant to riposte swiftly and

effectively if the claim is groundless . . . [and] forces the plaintiff to conduct a

careful pretrial investigation and thus operates as a screen against spurious

fraud claims.” Fidelity Nat. Title Ins. Co. of New York v. Intercounty Nat. Title

                                          9
Ins. Co., 412 F.3d 745, 749 (7th Cir. 2005) (citing Ackerman v. Northwestern

Mutual Life Ins. Co., 172 F.3d 467, 469-70 (7th Cir. 1999)).

      B.    Discussion

      Preussler does not indicate whether he agrees that Rule 9 applies to the

amended cross-claim. In his response brief, he does clarify that his two causes

of action are forgery and undue influence. Dkt. No. 33 at 2. He then argues

that he has plausibly stated these claims, pointing to the paragraphs which

allegedly establish “who, what, where, when, and how” Grenfell committed

fraudulent acts. See Dkt. No. 33. This indicates to the court that Preussler

tacitly accepts that the court must scrutinize his cross-claim more closely than

it otherwise would under Rule 8(a) or Rule 12(b)(6).

      Whether Preussler agrees or not, the court finds that his cross claim

must comply with Rule 9(b). His claims—forgery and undue influence—“sound

in fraud.” The Seventh Circuit is clear on forgery: “Forgery is a form of fraud, [],

and fraud alleged in a suit in federal court must be pleaded with

particularity[.]”Pushpin Holdings, 821 F.3d at 876. As for undue influence,

Wisconsin law defines it as “‘conduct by the transferee or another which

constitutes such domination over the will as to destroy the transferor’s power

of independent action.’” Chesapeake Life Ins. Co. v. Parker, Case No. 18-C-643,

2018 WL 2766205, at *3 (E.D. Wis. June 8, 2018). Given that definition, undue

influence also sounds in fraud. Id. (discussing fraud and undue influence

together); see also Singer v. Mass. Mut. Life Ins. Co., 335 F.Supp.3d 1023,




                                         10
1032 (N.D. Ill. 2018) (applying Rule 9(b) to undue influence under Illinois law).

The court will analyze Preussler’s amended cross-claim under Rule 9.

      The amended cross-claim itself does not specify the nature of the claims

it alleges. In a typical complaint, the court would expect to see a section

containing factual allegations followed by a list of enumerated causes of action.

The amended cross-claim does not contain such a “causes of action” section.

This puzzles the court, given that it dismissed the original cross-claim because

of the confusing nature of the allegations it contained and its failure to meet

the Rule 12(b)(6) standard. For the first time in his response brief to Grenfell’s

motion, Preussler indicates that he has tried to state claims for forgery and

undue influence. Dkt. No. 33 at 2. While perhaps not fatal to the amended

cross-claim, failing to identify the causes of action until the response brief is a

sign that the amended cross-claim may not meet the “particularity”

requirement.

      Again, courts applying Rule 9(b) generally look for the “‘who, what, when,

where, and how’ of the fraud—‘the first paragraph of any newspaper story.’”

Pirelli, 631 F.3d at 442 (quoting United States ex rel. Lusby v. Rolls-Royce

Corp., 570 F.3d 849, 854 (7th Cir. 2009)). As for “who,” Preussler argued that

he stated who committed the fraud—“Kurt Kaufmann and Grenfell.” Dkt. No.

33 at 4. He points to paragraph forty-seven of the amended cross-claim, which

reads:

      47. Upon information and belief, the Alleged POA is invalid, as it
      was either not properly executed or was executed after improper
      influence by Grenfell or Kurt.


                                         11
Dkt. No. 29 at ¶47. As for the “what” section, Preussler argues that he has

plausibly stated that Kurt developed a close relationship to Kaufmann after the

cancer diagnosis and that Kurt “took actions relating to Kaufmann’s finances

and business concerns.” Dkt. No. 33 at 4. As for “when,” Preussler says that he

alleged the forgery and/or undue influence occurred in the sixty-five days

between Kaufmann’s cancer diagnosis—January 22, 2016—and his death—

March 27, 2016. Id. at 3. As for “where,” Preussler says:

      Kaufmann was hospitalized in late January of 2016, at Froedert
      Hospital, at paragraphs 18 and 19. He alleges, in ¶22, that after
      exploratory surgery in early February of 2016, Kaufmann was sent
      home on Hospice care. These allegations set forth the where
      required.

Id. at 4 (emphasis in original). Finally, as to “how,” Preussler says that he

alleged undue influence in paragraph forty-seven of his cross-claim and that

paragraph forty-nine alleged forgery. Id. Paragraph forty-nine reads:

      Upon information and belief, the signature on the Alleged CBF is not
      that of the Decedent, as he lacked the manual dexterity to sign his
      name in March of 2016.

Dkt. No. 29 at ¶49. The paragraph then refers the court to affidavits from

Robert Preussler and Fred Zastrow. Id. Preussler concludes the response brief

by stating that he has provided all the facts that he knows and explaining that

many of his assertions are “upon information and belief” because “many of the

details of what occurred between January 22, 2016 and March 27, 2016 are

unknown to Preussler.” Id. at 5.

      The point of the Rule 9(b) heightened pleading requirement is that it

“forces [a party] to conduct a careful pretrial investigation[.]” Fidelity, 412 F.3d

                                         12
at 749. It also prevents a “sue first, ask questions later” philosophy. Pirelli, 631

F.3d at 441. It does not appear that Preussler carefully investigated the

allegations in the amended cross-claim, and it appears that he has adopted the

very “sue first, ask questions later” approach the rule was designed to prevent.

For example, Preussler states that the information in paragraph forty-seven

(which Preuessler points to for both the “who” and the “how” information) is

provided “upon information and belief,” and the paragraph contains

disjunctive, alternate theories: “the Alleged POA is invalid as it was either not

properly executed or was executed after improper influence by Grenfell or

Kurt.” Dkt. No. 29 at ¶47 (emphasis added). Preussler makes many of his

allegations “upon information and belief,” including all six allegations about the

allegedly invalid POA and CBF forms. See Dkt. No. 29 at ¶¶46-51.

      The phrase “on information and belief” “is used by plaintiffs who have a

good-faith belief in the allegations they make, but nevertheless make those

allegations based on secondhand information.” Beyrer, 722 F.3d at 948 (citing

Pirelli, 631 F.3d at 443). Courts “frown on making allegations ‘on information

and belief’ in the fraud context and generally find that such claims do not meet

Rule 9(b)’s particularity requirement.” Id. (quoting Pirelli 631 F.3d at 443). The

practice is permissible only when the facts constituting the fraud are not

accessible to the plaintiff and the plaintiff provides the grounds for his

suspicions. Pirelli, 631 F.3d at 443.

      The court understands that Preussler does not have access to all the

information he would like to have at this point. His solution to this problem,

                                        13
however, is to word his allegations in the disjunctive, thus “hedg[ing] his bets”

about what happened—either “Grenfell or Kurt” committed the fraudulent

activities; the POA form was “either not properly executed or was executed after

improper influence.” Dkt. No. 29 at ¶47. Such vague, either/or allegations are

insufficient under Rule 9(b)’s heightened pleading standard. “Even with limited

information, we expect plaintiffs to attempt describe the ‘who, what, when,

where and how’ of the fraud.’” Beyrer, 722 F.3d at 949.

      The amended cross-claim does not definitively identify who Preussler

believes forged Kaufmann’s signature on the POA and CBF forms. While it

alleges that Kaufmann could not have signed the documents himself, it does

not allege who did place the signatures on the documents. It does not

definitively identify who Preussler believes exerted undue influence on

Kaufmann. While it makes allegations about Kurt handling Kaufmann’s

business affairs and Kurt having the opportunity to influence Kaufmann, the

pleading does not allege that Kurt was the person who exerted the undue

influence; it says that the influencer was “Grenfell or Kurt.” Dkt. No. 29 at ¶47.

Preussler does not described any role Grenfell may have had in unduly

influencing Kaufmann. Other than asserting that Grenfell and Kaufmann’s

divorce was contentious, and that Grenfell was the person named on the

amended beneficiary form, the amended cross-claim includes no facts

indicating that Grenfell exerted any influence—undue or otherwise—on

Kaufmann. It is not even clear from the amended cross-claim whether

Preussler believes that Kurt and Grenfell were working together to commit

                                        14
forgery and to unduly influence Kaufmann, or whether he believes one or the

other of them did so but not both.

       The amended cross-claim suffers from the same defects as the complaint

in Beyrer. As with the complaint in Beyrer,

       [t]here was minimal effort to connect specific behaviors to specific
       causes of action, which makes it exceedingly unclear what the fraud
       actually was. Rule 9(b) requires particular references to specific
       alleged fraudulent activities. Here, appellant spent a great deal of
       energy insinuating that fraud occurred, but failed to identify these
       all-important details. Even when the complaint mentions details,
       there is enough hedging that they cannot be said to have been
       identified with particularity[.]

Beyrer, 722 F.3d at 949. To plead fraud, Preussler must “reasonably notify the

defendants of their purported role in the scheme.” Midwest Grinding Co., Inc.

v. Spitz, 976 F.2d 1016, 1020 (7th Cir. 1992). He has not done so. The court

will grant Grenfell’s motion to dismiss the amended cross-claim.

III.   NEXT STEPS

       The court will re-align the parties, designating Preussler as the plaintiff

and Grenfell as the defendant. Federal Rule of Civil Procedure 26(f) requires

that, as soon as practicable, the parties must meet to discuss the nature and

basis of their claims and defenses, the possibilities for prompt settlement, the

timing for the initial disclosures required by Rule 26(a)(1) and a proposed

discovery plan. The court will require the parties to file a Rule 26(f) plan by the

date below. If the parties can agree on dates and those dates appear reasonable

to the court, the court will issue a scheduling order adopting the dates. If the

court has concerns, it will schedule a telephone conference. The court

anticipates that the parties will include in the report a deadline by which the
                                         15
parties will exchange their Rule 26(a)(1) dislosures, a deadline for disclosing the

identities of experts and their reports (if the parties anticipate using experts—

the court realizes that they may not anticipate doing so in a case like this), a

deadline for completing fact discovery (including depositions), a deadline for

filing dispositive motions and an estimate of the length of trial, if a trial were to

become necessary.

IV.   CONCLUSION

      The court ORDERS that the parties are re-aligned. The court designates

Robert Preussler as the plaintiff and Eileen Marie Grenfell as the defendant.

      The court GRANTS the defendant’s motion to dismiss the plaintiff’s

amended cross-claim. Dkt. No. 31. The court ORDERS that the plaintiff’s

amended cross-claim, dkt. no. 29, is DISMISSED.

      The court ORDERS that by the end of the day on Wednesday, August

14, 2019, the parties shall file a joint, written report outlining their discovery

plan. The plaintiff’s counsel is responsible for filing the report, and for

providing a copy to opposing counsel. If the parties are not able to agree on the

terms of a joint report, they may file separate reports.

      In addition to the discovery plan, the report shall include the following:

      1.     A brief statement of the nature of the case;

      2.     Whether the parties expect to amend the pleadings;

      3.     Whether the parties anticipate joining other parties;

      4.     The nature of the discovery each party contemplates, and the
             amount of time the parties believe they need to complete that
             discovery;


                                         16
      5.    Any motions the parties contemplate;

      6.    The estimated length of trial;

      7.    Whether any party is requesting a jury trial;

      8.    A statement of any other issues that might impact trial scheduling;
            and

      9.    A statement attesting to the fact that the parties have discussed
            each of the above issues.

      If, after review of the Rule 26(f) report, the court decides a Rule 16

scheduling conference is necessary, it will contact the parties to set a hearing.

      If the parties are interested in participating in mediation at any point,

they should contact the court, with a representative of both parties on the line,

to make arrangements.

      Dated in Milwaukee, Wisconsin this 23rd day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        17
